TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00287-CV



                                   In re Catherine L. Marston


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Catherine L. Marston, an inmate in the Texas Department of Criminal Justice, has

filed a pro se petition for writ of mandamus asking this Court to compel the court reporter for the

Travis County Court at Law #4 to prepare a reporter’s record in trial court cause numbers

C-1-CV-04-276134 and C-1-CV-04-278953, in which the trial court entered protective orders

against Marston. Marston appears to request these transcripts to assist her in filing an appeal.

               This Court’s mandamus jurisdiction is governed by section 22.221 of the Texas

Government Code. Section 22.221 expressly limits our mandamus jurisdiction to: (1) writs against

a district court judge or a county court judge in this Court’s district, and (2) all writs necessary

to enforce this Court’s jurisdiction. Tex. Gov’t Code Ann. § 22.221 (West 2004). A court reporter

is not, of course, a district court judge or county court judge. Nor is the issuance of a writ against

the court reporter in this case necessary to enforce this Court’s jurisdiction. Accordingly, we deny

Marston’s petition for writ of mandamus.
                                           __________________________________________

                                           Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: May 9, 2013




                                              2